 504DECISIONSOF NATIONALLABOR RELATIONS BOARDdeparted from customary procedure and expressly recommended that no notice berequired.145 NLRB at 157-158. No exception was taken to that recommendation.Certain features which militated against a notice inCuitiss-Wrightare absent here,for the issue was no longer "novel" (the court's decision inCurtiss-Wrightpredatedthe Company's refusal here and the Board's decision predated the Union's request by18 months), and the data inCurtiss-Wrightwas actually furnished in large part beforethe hearing in that case.Nevertheless,my expressed reasons for not requiring anotice inCurtiss-Wrightare equally applicable here, and I adhere to that precedent.This is the type of case where the furnishing of the data is sufficient to remedy theunfair labor practice, and general notification to all employees serves no usefulpurpose.CONCLUSION OF LAWBy refusing to give the Union the data it requested concerning the number, names,job titles and job descriptions, wages or salaries, hours, and fringe benefits of"excluded salary technicians," the Company engaged in an unfair labor practice affect-ing commerce within the meaning of Section 8(a)(5) and (1) and Section 2(6) and(7) of the Act.RECOMMENDED ORDERAccordingly, upon the foregoing findings and conclusions and upon the entirerecord, and pursuant to Section 10(c) of the Act, I recommend that Respondent,Goodyear Aerospace Corporation, its officers, agents, successors, and assigns, shall:1.Cease and desist from refusing to furnish International Union, United Automo-bile,Aerospace and Agricultural Implement Workers of America, AFL-CIO, whenrequested to do so by said organization, with the name, department number, job titleor classification, job description, wage or salary, hours, and fringe benefits of each"excluded salary technician" employed at the Akron plants in which Local 856 of thatlabor organization is the bargaining representative.2.Take the following affirmative action necessary to effectuate the policies ofthe Act:(a)Furnish the above-named labor organization with the above-described data asrequested in its letter of May 18, 1965.(b)Notify the Regional Director for Region 8, in writing, within 20 days from thedate of the receipt of this Decision, what steps the Respondent has taken to complyherewith.22In the event that this Order is adoptedby the Board, this provision shall be modifiedto read, "Notifysaid RegionalDirector,in writing,within 10 days from the date of thisOrder, what steps theRespondenthas takento comply herewith."State Electric CompanyandInternational Brotherhood of Elec-tricalWorkers, Local Union No. 611,AFL CIO.Case No. 938-CA-11893.March9,1966DECISION AND ORDEROn October 29, 1965, Trial Examiner John P. von Rohr issued hisDecision in the above-entitled proceeding, finding that Respondenthad engaged in certain unfair labor practices as alleged in the coin-plaint and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached Trial Examiner'sDecision.Respondent filed exceptions to the Trial Examiner's Deci-sion and a supporting brief, and the General Counsel filed an answer-ing brief.157 NLRB No. 43. STATE ELECTRIC COMPANY505Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that-no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, and the entire recordin this case, and hereby adopts the Trial Examiner's findings, conclu-sions, and recommendations, except as stated below.We agree with the Trial Examiner that the Respondent's dischargesof employees Arnold Vaillancourt, James E. Douthit, and Vences V.Jaramillo constituted a violation of Section 8(a) (3), as well as Sec-tion 8(a) (1), of the Act. In so agreeing, however, we find that theprimary reason for the discharges was the Respondent's hostilitytoward the Charging Party, of which these three were members. Asset forth in detail in the Trial Examiner's Decision, the Respondentand the Charging Party were engaged in a longstanding contract dis-pute which predated the hire of the discriminatees and continued upto and including the time of their discharges.The dispute concernedthe fact that Foreman David Sivage and Partner Bill Scott frequentlyworked with tools and at nighttime, thereby giving rise to complaintsby the Charging Party and its members that in so doing they weredepriving the Respondent's employees of overtime work in violationof the work-rules provisions of the current contract between theparties.John Milosevich, the Charging Party's business representa-tive, had complained of this conduct to the Respondent prior to the hireof the discriminatees.Following the hire of the discriminatees, Milo-sevich continued his complaints, and Vaillancourt, the shop steward,did likewise on several occasions. Indeed, it was one of Vaillancourt'scomplaints which immediately preceded the almost simultaneous dis-charges of the three discriminatees herein.In these circumstances, we find that the union hostility engenderedby the work-rules dispute was the Respondent's primary motive for thedischarges of all the Charging Party's members on the job, and itsclaim of a work slowdown as the basis therefor was merely pretextual.On such basis, we sustain the violations found herein.[The Board adopted the Trial Examiner's Recommended Orderwith the following modifications :[1.Amend paragraph 1(a) by deleting the words "in any othermanner"and substituting "in any like or related manner." 506DECISIONS OF NATIONAL LABOR RELATIONS BOARD[2.Delete the first paragraph of the notice (Appendix) and sub-stitute the following :[WE WILL NOT discourage membership of any of our employeesin International Brotherhood of Electrical Workers, Local UnionNo. 611, AFL-CIO, or in any other labor organization of ouremployees, by discharging or discriminating against any individ-ual in regard to hire, tenure of employment, or any term or con-dition of employment.]TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge filed on February 5, 1965, the General Counsel for the'NationalLabor Relations Board, by the Regional Director for Region 28 (Albuquerque, NewMexico), issued a complaint on March 11, 1965,against StateElectric Company,herein called the Respondent or the Company,allegingthat it had engaged in certainunfair labor practices affecting commerce withinthemeaningof Section 8(a)(1)and (3) of the National Labor Relations Act, as amended, 61 Stat. 136, hereincalled the Act.The Respondent's answer denies the allegations of unlawful conductas alleged in the complaint.Pursuant to notice, a hearing was held in Albuquerque, New Mexico, on May 25and 26, 1965, before Trial Examiner John P. von Rohr.All parties were representedby counsel and were afforded full opportunity to adduce evidence,to examine andcross-examine witnesses, and to file briefs.Briefs havebeenreceived from theGeneral Counsel and the Respondent and they have been carefully considered.,Upon the entire record in thiscase, andfrom my observation of the witnesses,I hereby make the following:FINDINGS OF FACT AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTThe Respondent is a New Mexico partnership with its principal office and placeof business located in Clovis, New Mexico, where it is engaged in electrical con-tracting business.During the 12 months preceding the hearing herein, the Respond-ent purchased goods and materials valued in excess of $50,000 from enterprises inNew Mexico, which enterprises received such goods and materials directly frompoints outside of the State of New Mexico.The Respondent concedes, and I find, that it is and has been engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDLocalUnion Nos.611 and 535,International Brotherhood of Electrical Workers,AFL-CIO,are labor organizations within the meaning of Section 2(5) ofthe Act.HI.THE UNFAIRLABOR PRACTICESThe complaint alleges that employees James E. Douthit, Vences V. Jaramillo, andArnold Vaillancourt were discharged by the Respondent on January 7, 1965, inviolation of Section 8 (a) (1) and (3) of the Act because "[they] were members oftheUnion and engaged in union activity or concerted activities for the purpose ofi On' August 11, 1965, the Respondent filed a motion to strike the General Counsel'sbrief on the ground that it was "scurrilous" and that it indulged in "character assassina-tion" of Respondent'switnesses.I deniedthismotion withthe statementthat I wouldnot take into account the General Counsel's characterizations of witnesses.Upon fur-ther examinationof thebrief, I am impelledto state that thereis some meritin Respond-ent's complaint.While it is entirely proper for the General Counsel, or any other party,to argue issuesof credibility, I think that in this instance the General Counsel's representa-tives went far beyond this point by repeatedly characterizing Respondent's witnesses withsuch epithets as "liars," being"sadistic," and the like.As a representative of the Gov-ernment, I think counsel exercisedpoor discretion by engaging In such unwarranted namecalling andotherargumentad homiem. STATE ELECTRIC COMPANY507collective bargaining or mutual aid and protection." , Denying any discriminationagainst these employees, it is Respondent's assertion (as expressed in its brief)that "[they] were fired for failing to work and produce as they should have andwere capable -of doing and repeatedly ignoring the instructions of the Company'ssupervisors in regard thereto and thereby engaged in a deliberate slowdown oftheir work for the purpose of trying to force the Company to give them additional'overtime and double time hours...: 'A. BackgroundThe Respondentisanelectrical contractor with its headquarters located in Clovis,New Mexico. Since 1957 it has had successive collective-bargaining agreements withLocal 535, IBEW, the local having jurisdiction in the Clovis, New Mexico, area. Itappears that the relationship between these parties have always been harmonious.In 1963 the Respondent had occasion to work on jobs which were located underthe jurisdiction of Local 611, IBEW.Accordingly, on April 1, 1963, it signed aletter of assent with Local 611 wherein it agreed to comply with the terms and con-ditions of the labor agreement between the Central New Mexico Chapter, NECA,Inc, and Local Union 611, IBEW.About August 1964 the Respondent undertook the electrical work on a schoolproject in Los Alamos, New Mexico,this location beingwithin the area jurisdictionof Local 611. Pursuant to its agreement with the Union, Respondent staffed thisjob with employees referred through the Local 611 hiring hall, this including Fore-man Gene Springer. Springer, it may benoted,was brought to the job from thejurisdictional area of Local 535.He was granted clearance by Local 611 to actas foreman on the job.In latter August or early September 1964, the Respondent became involved ina series of disputes which continued through the duration of the job.2This disputeinitiatedwhenLocal 611 receivedcomplaints from its member employees 8 thatPartner Bill Scott was working with tools on the job .4 John Milosevich,businessrepresentative of Local 611, went to the job and complained to Scott about the matter,declaring that Scott's working with toolswas inviolation of article III, section 5, ofthe contract which provides that "not more than one (1) member of a firm(Employer) shall be permitted to work with the tools and then onlyafter twojourneymen are'employed." 5 Scott testified that he thereupon stopped working withhis tools.However, it is undisputed that he resumed this work again in the middleof SeptembersIn the meantime,by letter dated September 11, 1964, the NewMexico Chapter of the National Electrical Contractors Association notified theRespondent that Local 611 had complained that it was operating in violation ofarticle III, section 26, of the contract 7 and requested the Respondent to be presentat a proposed joint conference.By letter dated September 15, 1965, the Respondentin substance stated that it was not at fault and declined to attend the meeting.On September 17, 1964, four members of Local 611 walked off the job.Asreplacements for these men, Respondent on or about September 18 brought intwo employees from its Clovis area operations.These were Don Wilcher, a journey-man, and David Sivage, an apprentice, both members of Local 535. It is undisputedthat within a day or two Foreman Gene Springer left the job and Sivage was2 Respondent completedits subcontract on the Los Alamos job on January 25, 1965.,8Withsome fluctuation,there was an average of four to six employees working on thejob, exclusiveof the foremanA The RespondentCompany initiallywas a soleproprietorship owned by Barney Locock.Scott became a partner in the latter part of 1963.5 Apparently the Union took the position that a foreman who worked with his toolswas a memberof the firmAs indicated hereinafter, there were other disputes betweenthe Respondentand the Union as to the interpretation of various provisions of the con-tract.While suchdisagreementsof themselves are relevant to the issues herein, I shallnot, since it is immaterialto the issues,attempt to resolve the validity of the positionstaken by either side concerning these matters.8 Scott testified that he did so because "productionwasn't goingas well as it should be."4 Section 26 provides in pertinent part as follows:Any outside Electrical Contractor undertaking any work in the territory where thisAgreementapplies willbe permitted to bring in not more than one journeyman whowillwork under the terms and conditions of this Agreement. 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDappointed foreman as his successor. (Sivage, who was aged 25, was still an apprenticeat the time of this appointment.There is, of coure, no question of Respondent'sright to select him as foreman.)By letter dated September 22, Union BusinessManager John Milosevich wrote the Respondent that Sivage, Wilcher, and twoother employees had not complied with the referral procedure of the Local 611contract and demanded that these employees be terminated immediately.On Sep-tember 30, Sivage and Wilcher, accompanied by Scott, reported to the union hallin Albuquerque for the purpose of attempting to comply with the referral procedure.On request of the union representative, Wilcher produced a journeyman's card.Sivage was told that he was an apprentice. Before they could complete the formswhich they were instructed to fill out, they were told that the office was closed.Theyappeared at the union hall about 2 weeks later, but were denied clearance on thisoccasion also.Ultimately the Union (Local 611) fined Sivage and Wilcher $1,394.40,plus an additional day's wages for every day they continued to work on the LosAlamos projectsThe record discloses that Sivage filed an appeal of this actionon November 28, 1964.B. The dischargesAs has been indicated above, the job from almost its inception was fraughtwith dispute between the Respondent and Local 611.Respondent stipulated, anditswitnesses conceded, that these disputes continued as long as members of Local611 were employed on the project.Additional instances of more specific naturewill follow.But notwithstanding these difficulties, the Respondent and Local 611continued to operate through the Union's hiring hall.A total of approximately 30employees were referred to the job by Local 611 at one time or another. The allegeddiscriminatees herein were among the last of such referrals.The dates of theirreferral and hire are as follows: Arnold Vaillancourt, November 17; James Douthit,December 2; and Vences Jaramillo, December 16, 1964.Each of the above employees was hired as a journeyman, with Vaillancourt beingappointed as steward on the job. It is of importance to note that these employees,allmembers of Local 611, were the only journeyman employees on the job at thetime of their discharge on January 7.Before turning to the cases of these alleged discriminatees, some further back-ground relative to the disputes between the Respondent and the Union is in order.Thus, in addition to the Union's complaint with respect to Scott's working withhis tools, a further complaint of the Union was that Scott and Foreman Sivageworked on the job nights, thus allegedly depriving the men of their share of over-time.9 It is undisputed that Scott and Foreman Sivage did in fact work nights fromtime to time. It was stipulated at the hearing (and was also revealed in the testimony)that Union Representative Milosevich and the job steward quite frequently objectedto this procedure and that both voiced these objections to Scott and Sivage.Whilethe record does not disclose all the exact dates, it is undisputed that Milosevich paidseveral visits to the job where he spoke to Scott and the foreman over this and otheralleged contract violations.On at least one such occasion, Milosevich's presence onthe job led to heated words between this union representative and Scott.The disputes between the Union and the Respondent did not let up after the hireof Vaillancourt, Douthit, and Jaramillo.Vaillancourt testified without contradictionconcerning a conversation he had with Scott on his first day on the job. Scott beganby stating that he was part owner of the Company and that he intended to work onthe punch list.Vaillancourt replied that he would be in violation of the contractif he worked with his tools. Scott then asked if there would be a work stoppage ifhe did.Vaillancourt replied that there would be no trouble.According to Vaillan-court, he thereupon told Scott that "we had come up there to do a day's work for aday's pay, we were going to do the best we could, and should at any time he feelour work was unsatisfactory, or not up to standard, it was up to him to lay us off."Vaillancourt testified without contradiction that at various times the men on thejob complained to him about Scott's and Sivage's working nights and that he spoketo Sivage about this on a number of occasions.Vaillancourt's complaints to Sivagenot only alluded to the fact that Sivage and Scott were working with their tools, butalso to the fact that their working nights deprived the men of their share of overtime.e The charges were initiated by Milosevich on September 22.BArticle %V, section 24, of the contract provides: "Overtime shall be impartially divided11among the workmen on each job. The employer shall keep records available . . . . STATE ELECTRIC COMPANY509Although Vaillancourt's complaints did not deter Sivage and Scott from continuingto work nights,l° it did have the effect of the employees being grantedsomeovertime.Thus, Respondent's records disclose that Vaillancourt, Douthit, and Jaramillo weregiven 11/2 hours' overtime on three occasions between December 8 and 22.Vaillancourt also spoke to Milosevich about the men's grievances on the job, thisresulting inMilosevich's coming to the jobsite to protest these matters to Scott andSivage on three different occasions during Vaillancourt's employ.The last of thesevisits, concerning more of which will be said later, occurred on December 8.The three alleged discriminatees were discharged by Sivage in about the middleof the afternoon on January 7.Vaillancourt testified that right after lunch on thisday Sivage came up and asked why he had asked "the carpenter" if he (Sivage) andScott had worked the night before, and that Sivage said, "Why didn't you ask me?"Vaillancourt testified that he responded to Sivage with the statement, "All right,Dave I'm asking you, did you work last night?" Sivage answered, "Yes, we did,"and thereupon explained the work that had been done the night before. I creditthe foregoing testimony by Vaillancourt, which was unrefuted.As to the discharge conversations, each of the alleged discriminatees testified thathe was broached individually by Sivage.Vaillancourt's credible testimony con-cerning his discharge conversation with the foreman, which the foreman testified inessence was correct, was as follows:Mr. Sivage called for me and told me to come down off the scaffold.WhenI came down, I saw he had some checks in his hand and also an envelope. Iwalked up to him and he said, "Val, we're going to have to let you fellows go.We're going to have to lay you fellows off, and if John '[Milosevich] wants toknow the reasons, you can tell him it's 611's fault." I said, "Just what do youmean by this, Dave?"And he said, "Well, ever since John was up here on thejob, you fellows have been slowing the work down and trying to force me into,double time ... Mr. Scott was standing right close by and he didn't enter intothe conversation at all.He didn't say anything."And I replied to that, "Dave,you know this is not so.We have not been slowing down the work and trying.to force you into overtime."And he asked me if I thought State Electric was.trying to screw us.And I answered, "No. Bill Scott and Dave Sivage." 11With respect to Douthit and Jaramillo, Sivage said that he spoke to these employees.at the time and testified to this conversation as follows: 12I gave them their two checks and told them they were fired on account of aslow down.They were not working and were not following instructions.Astowhether they were doing this on their own or through the Union, I didn'tknow, but there was a shutdown, they were trying to force us into double timeand overtime to keep from completing the job on schedule.Douthit's testimony concerning his conversation with Sivage was substantially thesame as that of the foreman.13Douthit testified additionally, however, that afterhaving been told of his discharge he proceeded to show Sivage the work he had been1G This is not to say that Sivage and Scott worked every night, for apparently this wasdone onan individual basis.The complaints referred to above arose when the menreported in the morning and visibly observed that work had been performed after theirworking hours of the day before.n Scott testified that when Sivage told Vaillancourt of his discharge he overheardVaillancourt say to Sivage, "I'll admit, Dave, that we haven't been doing too good thelast couple of weeks, but our moraleis real low."Neither Sivage nor Vaillancourt sotestified.I do not credit this testimony by Scott.'Although Sivage testified that he spoke to these two employees at the same time, Icredit the testimony of Douthit and Jaramillo to the effect that they were individuallybroached and spoken to by the foreman.There is no doubt, however, that these con-versations followed one another closely, for Jaramillo testified that Sivage was still speak-ing to Douthi-t on the floor below at the point when Sivage told him to come down fromthe ladder.Jaramillo said that Sivage spoke to him after he had descended.IsDouthit was not quite forthright about his conversation with Sivage and needed someprodding before conceding everything that was said to him by Sivage.Additionally, inhis prehearing affidavit, Douthit stated that Sivage told him as follows: "On account ofthe discontent and hard feelings, because we have been working overtime, I am lettingyou guys go.There has been a slowdown in production and we have a deadline to meet."As to the last sentence, I accept this as having been stated by Sivage to Douthit duringthis conversation 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDdoing.According to Douthit's uncontradicted testimony, Sivage at this time remarkedthat he had "lost his ticket" and that "most of the shops were going non-union." 14Concerning his conversation with Sivage, Jaramillo testified that Sivage began bytelling him that "this is no reflection on the quality or quantity of your' work" andthat Sivage then went on to say that he was being discharged because of the attitudeof his union "toward us working nights."Although Sivage denied making anystatement to Jaramillo to the effect that his discharge was no reflection on the qualityor quantity of his work, I credit'Jaramillo's testimony that this statement was madeto him by the foreman. Jaramillo impressed me as an honest witness.Notwith-standing vigorous cross-examination, he was very positive about this statement havingbeen made.From my observation of this witness, I am convinced that he wastelling the truth.15Turning to events subsequent to the discharge of these employees in January 7,it is undisputed that Respondent thereafter did not call Local 611 for additionalmen.The job was completed on January 25. The remaining work was performedby Sivage, Scott, and two other members of Local 535, Combs and Wilcher.16 Inaddition, two other employees, also members of Local 535, were called in to workon weekends.They worked 20 hours each during the three weekends prior to thejob completion.''B.The defenseAsserting that Vaillancourt, Douthit, and Jaramillo were not performing the workthey were capable of doing, the Respondent charges that these employees engagedin a deliberate slowdown for the purpose of forcing the Company to give them over-time.Foreman Sivage testified that it was his decision to discharge these employeesand that he discharged them for the reason thus stated. I turn to a consideration ofSivage's testimony.17In giving his account of the discharges,Sivage preliminarily testified to an incidentwhich occurred on December 8, this involving a visit to the job by'John Milosevich,the union business manager.With reference to this occasion, Scott testified first thathe had worked late on the night of December 7 experimenting with the uni-struts inthe high bay of the gym area. Scott testified that on the followingmorning,December 8, Vaillancourt asked "who had done the work the night before" andthat he replied that he did. In the' afternoon of the same day Milosevich cameto the job and spoke to Sivage and Scott about the matter.According to the creditedand unrefuted testimony of Sivage, Milosevich at this time made the statement, "aslong as Bill '[Scott] was working on the job, and I was working overtime nights, thatthere would be trouble on the job." 18.11Having testified concerning this incident, Sivage proceeded to say, "From thedate of December 7th there was a slowdown "in my estimation on the job. By slow-down, I mean there was not as much work being accomplished as there was the daybefore.Less ... it became less and less each day."Upon completion of the above testimony, Sivage was next asked to cite instancesin support of his statement that the men thereafter engaged in a slowdown. Inevaluating Sivage's testimony on this subject, it is significant to note here that Sivage'sfirstresponse to this question was to state that "one day in particular ... I did noticethey took five coffee breaks." The date of thisoccurrencewas establishedas Decem-14 It appears that about this time Vaillancourt"entered the room and some further dis-cussion ensued.However,this need not be detailed here since it has no bearing on theissue one way or the other.19 Jaramillo was a relatively new employee on the job, having been employed only sinceDecember 15, this just some 3 weeks prior to his discharge.19Combs and Wilcher had previously worked on the Los Alamosjob.Whilethe recordisnot clear on this point,itappears that they were recalled about this time. Sivage,Combs, and Wilcher were all paid on a straight salary basis while the job was beingcompleted.17 Respondent also points to the fact,which is not disputed, that the deadline for thejob was approximately January 25I have taken this into account in assessing Respond-ent's defenseIBA notation of this incident was made by Sivage in his daily construction report.Thus, in his report of December 8, Sivage made the following notation:John Milosevich was on the job today-Vaillancourt,of 611, called John as to myworkinglast night.John told Bill Scott that we would have trouble all through thejob as long as we kept the attitude we have; and keep putting these little (blank)deals. STATE ELECTRICCOMPANY511her 16.19Sivage said that as a result of this occurrence he asked the employees"to close it down to a day or two."Asked if they complied, Sivage testified, "Inmy presence they did. Sometimes I would walk in on them unexpected and catchthem drinking, as to whether they had one before that, I don't know."Vaillan-court, who was called on rebuttal concerning the matter of coffee breaks, testifiedthat he and the men normally took two coffee breaks per day, but that "quiteoften they [the employees] would have their thermos bottles in the area wherethey were working, as Mr. Sivage did, and if they were in a position where theycould pour a cup of coffee, or a little bit of coffee in a cup and drink it while theywere working, sometimes they did this."Vaillancourt also testified that it was notuncommon for Sivage to come to the area where the men were working and invitethem to join him in coffee. On several such occasions he was working with Douthiton a scaffold.Although in some such instances he advised Sivage that they alreadyhad their coffee break, Sivage would say, "Come down and have another one."Vaillancourt further testified that on the occasion of his birthday,. December 23,Sivage came up while he, Douthit, and Jaramillo were hanging fixtures and invitedthem to a nearby cafe for coffee. This they did.20While I do not wish to undulylengthen this report, the testimony with respect to the coffee breaks is significant andI have recited it in some detail because Sivage's reference to the five coffee breakstaken by the men on December 16 was the first specific instance as well as one ofthe few, cited by him in support of his assertion that the employees were dischargedfor having engaged in a slowdown. In fact, the only other testimony given by Sivagein support of this assertion is best set forth by quoting his testimony as it thus appearsin the record:Well, there was a continuous-any type of work that they were assigned to do,when they gathered the material for it they would gather a third or half enoughand they'd have to make another trip back to the van to get more material eachtime.There was one instance when I told Jaramillo to cut up six pieces ofangle iron to strip-strap some instrut with, which he'd just cut one.and whenever they needed it they would end up with two men waiting on the other oneto cut a piece of angle iron.On hanging these light fixtures, Vaillancourt andJim [Douthit] told me one afternoon that if they had another man workingwith them it would pick up, it would help, and I assigned Jaramillo with themand there was no apparent change in the speed of it.In addition to the foregoing, Respondent introduced into evidence certain con-struction reports, two of which have already been alluded to in preceding footnotes.These reports appear to have been made on a- daily basis and reflect the amount andtype of work performed each day on the job. The form of the report also providesa space for "Remarks."Of the reports introduced, and in addition to those previ-ously set forth, those that may be considered relevant reflect the following: OnDecember 18 Sivage noted, "The men seem to work hard for the first time in aweek or so"; and on January 4, Sivage made the notation, "I strongly believe thatVaill, Jim and Vences are trying to force the job into overtime. By doing very littlework." 2119 Sivage made the following notation on a construction report dated December 16:The men have come to a stop they are stayingbusybut are not getting any workdone.Today they took five (5) coffee breaks; - - 'm Vaillancourt's testimony as above set forth is undenied. ' In accepting it as a state-ment of fact,which I do, I do so for the further reason' that Vaillancourt impressed meas an honestand forthright witness.a The Respondent also introduced a construction report which on its face bears thedate of November 7, 1964.At the point' of its introduction, Sivage was on the stand.The General Counselobjectedto the relevancyof this report on the ground that Douthitand Jaramillo were not then employed. Sivage then examined the records further, where-upon the testified that the date of November 7 was a mistake, that in reality the reportshould bear' the date of December 7.However, since Sivage'offered no explanation as tohow he arrived at his conclusion that the date was in error,I am quite dubious ofSivage'stestimony in this regard and am inclined to view the date reflected on the document itselfas the best evidence of the date on which if purportedly was made.However, even shouldI accept Sivage's testimony as to the date,, this would not, affect my ultimate conclusionsherein.This report, it may be noted, stated: "The"men don't seem to work at gettinganything done. I have to spend'too much Jtime checking on them." 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDI turn now to the testimony of Billy Scott, the partner. It may be noted prelimi-narily that Scott did not devote his full time to the Los Alamos job. Indeed, Scotttestified that he did not work on the job from December 18 until January 3 exceptto bring tools and materials to the job.Additionally, so far as the supervision of themen on thejob and the layout of their work were concerned, Scott testified, "Weleave that up to the foreman on the job."Scott testified that production on the job "got worse" after Milosevich's visit tothe job on December 7. It is difficult to see where this could apply to the productionof Jaramillo, for Scott testified, when asked to relate his observation of the work ofDouthit, Jaramillo, and Vaillancourt, that, "when they first came to the job, the firstfew days or first week, [they] worked good." Jaramillo, it will be recalled, was notemployed by the Respondent until December 17. In any event, Scott's further testi-mony concerning his observation of the alleged discriminatees was as follows: Hesaid that in latter February and early January, Jaramillo and Scott worked togetheron a job involving the installation of conduit in the basement. Scott testified that inhis opinion it took these men twice as long to complete this work as it would theaverage journeyman.He recollected another occasion where he witnessed Vaillan-court installing pipe.According to Scott, it took Vaillancourt 51/2 hours to performthe job, whereas he ventured a journeyman would normally complete the job in 2hours.Scott also referred to a job which entailed the hanging of fixtures. Scotttestified that the men engagedin anexcessive amount of time on this job, that he andthe foreman could have done it "at least half again as fast."With respect to the foregoing, Scott testified that he discussed the matter with theforeman "as to what we thought we could do to bring more production out of themif possible, or as to what should be done if we couldn't bring more production out ofthem."When queried as to how many times he discussed this matter with Sivage,Scottanswered,"I would say hundredsof times."I do not credit this latter testi-mony by Scott.The offhandmanner inwhich Scott responded to this question,as I observed it, typified much of his other testimony.From my observation, Scottgenerallydid not impress me as a reliable witness.C. Additional facts; concluding findingsUpon a consideration of all the evidence, it is my conclusion that the testimonyoffered by the Respondent falls far short in establishing that Vaillancourt, Jaramillo,and Douthit engaged in a slowdown. 22As indicated in the preceding section, thetestimony offered by Sivage and Scott in support of this assertion, including Sivage'snotations on the construction report, are largely of a conclusionary nature.As toanything that may be considered specific, it is significant that in his testimony Sivagefirst referred to an occasion on December 15 when the employees allegedly took fivecoffee breaks.Assuming this did occur, and whatever Sivage may have thought ofitat the time, it is clear from Vaillancourt's credited and unrefuted testimony thatSivage condoned this conduct, or at least at this time no longer bore it against theseemployees, by thereafter himself inviting the men for other-than-regular coffeebreaks during working hours.As to Sivage's assertion that the men took unnecessarytrips to get material from the van, this testimony is also lacking in probative valuesince it was of a generalized nature and was not accompanied by any pertinent detailor other relative comparison; and whatever the situation was with respect to the inci-dent of Jaramillo's cutting six pieces of angle iron, Sivage's reference thereto appearsto be hardly more than an afterthought and certainly is not indicative of a generalslowdown by all three of these employees.Aside from the foregoing, the testimonyof Sivage and Scott concerning an alleged slowdown is substantially controverted byanother facet of the testimony.Thus, each of the alleged discriminatees crediblytestified that he had never received a reprimand or warning of any kind whileemployed by the Respondent. Indeed, Sivage conceded that he had never warnedthe men for any alleged work deficiency, either as to the quality of their work or thea In assessing Respondent's defensein this regard,I am mindfulthat Milosevich con-ceded that early inthe job,and thereafter,Respondent complainedto him that someemployees referred by the Union were not putting in a full day's work. I am also mind-ful that between September 30 and December 9, Respondent terminatedfive employees(James Williams, Melvin Nelson,Ernest Castillo,William Elam,and Eli Omar)either be-cause of poor work performance or because of insufficient work output.However, eachof these wereindividual cases.These employees were not charged,as wereVaillancourt,Douthit,and Jaramillo,with having engaged in a collective and deliberateslowdown. STATE ELECTRIC COMPANY513quantity of their output.H If the work performance of these employees was at allas unsatisfactory as generally testified to by Sivage and Scott, surely it would bereasonable to assume that these supervisors would have manifested some overt dis-satisfaction to these employees while they were still on the job.Finally,Vaillancourt,Douthit, and Jaramillo impressed me as intelligent indi-viduals.While I am inclined to credit the testimony of each of these employeesto the effect that they put forth their best efforts on the job and that they did notengage in a slowdown, I specifically credit the statement of Vaillancourt who testi-fied, "I tried my best to do the best day's work I knew how every day that I wason the job." 24Although I reject Respondent's assertion that the employees engaged in a slow-down and were discharged for that reason, the burden remains on the General Coun-sel to establish that the discharges were motivated by reasons proscribed by the Act.As indicated below, I am persuaded that this burden has been met.Upon a consideration of all the evidence, there stands out only one plausible expla-nation for the precipitous discharge of the three employees on Thursday afternoon,January 7.This, I find, was the incident of Sivage's conversation with Vaillancourt,just 2 hours prior to the discharges, over the latter's having asked a carpenter on thejob if he (Sivage) and Scott had worked the night before. It is unrefuted that duringthis conversation Vaillancourt again queried Sivage, as he had in the past, if Sivagehad worked the preceding evening. In view of the longstanding dispute between theRespondent and the Union concerning this very subject, I have no doubt that Sivageconstrued this as another in a series of protests by the Union that the men thus werebeing deprived of their share of overtime under the contract.As heretofore noted,it is unrefuted that Vaillancourt himself, since coming to the job as union steward,had complained to Sivage about this matter on a number of prior occasions.ThatSivage was vexed by Vaillancourt's activity in this respect is evidenced by the factthat it was he who came up to Vaillancourt on January 7, this after having learnedthat, earlier in the day, Vaillancourt had checked with a carpenter concerning thistouchy subject of Respondent's dispute with the Union. Insofar as the Respondentwas concerned, I am convinced and find that this was the straw that broke the camel'sback and that as such it was the motivating factor for the discharge of the threeemployees.25The privilege of an employee to present a grievance to his employer,or to speak for his fellow employees concerning a condition of their employment,fallswithin the protected ambit of concerted activities as defined in Section 7 ofthe Act 26Whether his views on the subject are correct is irrelevant to the questionof whether the employees are engaged in protected concerted activities.27Accord-ingly, by discharging Vaillancourt for engaging in activity protected by the Act, Ifind that Respondent thereby violated Section 8(a)(1) and (3) of the Act. SinceVaillancourt clearly was also acting on behalf of Douthit and Jaramillo, the onlyother Local 611 employees then on the job, I find that Respondent's discharge of theselatter two employees also constituted unfair labor practices within the meaning ofSection 8 (a) (1) and (3) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe unfair labor practices of the Respondent set forth in section III, above, occur-ring in connection with the operations of the Respondent described in section I,x'When asked if he had ever criticized these employees prior to their termination,Sivage responded,"As far as direct criticismtothem, there wouldn'tbe.I told themto do, maybe fittings they had, or material, or various things that they were taking toomuch time doing their work that they were capable of doing." [Emphasis supplied.]While the latter part of this testimony is ambiguous, whatever Sivage meant by it, I amsatisfied, as the employees credibly testified, that they were never warned or criticizedby Sivage prior to their being discharged. Indeed, Jaramillo and Vaillancourt testifiedwithout contradiction that they had been complimented by Scott for "installing thestraightest row of fixtures he had ever seen."u Also belying the allegation of a slowdown is Jaramillo's credited testimony thatSivage told him, at the time of his discharge, that the discharge was no reflection on hiswork.as Significantly, neither Sivage nor Scott could point to any work deficiency whatsoeveron the part of any of these employees on the day of the discharges.28 (hbbsCorporation,124 NLRB 1320; H.Muehlstein & Co., Inc.,118 NLRB 268.27Mushroom TransportationCo., Inc.,142 NLRB 1150. 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDabove, have a close, intimate, and substantial relation to trade, traffic, and com-merce among the several States, and tend to.lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices violativeof Section 8(a)(1) and (3) of the Act. I shall recommend that it cease and desisttherefrom and take certain affirmative action designed to effectuate the policies ofthe Act.Having found that Respondent discriminated against Arnold Vaillancourt, JamesE. Douthit, and Vences V. Jaramillo by discharging them, I shall recommend thatRespondent make them whole for any loss of earnings suffered by reasons of thediscrimination against them. In making them whole the Respondent shall pay tothem a sum of money equal to that which they would have earned as wages from thedate of such discrimination until the completion of the Los Alamos project, less theirnet earnings during such'period.The backpay is to be computed on a quarterlybasis in' the manner prescribed by the Board in F. W.Woolworth Company,90 NLRB289, with interest thereon at 6 percent per annum as provided by the formula adoptedinIsis Plumbing & Heating Co.,138 NLRB 716.CONCLUSIONS OF LAW1.The Respondentisanemployer within the meaning of Section 2(2) of theAct and is engaged in commerce within the meaning of Section 2(6) and (7) ofthe Act.2.The Unions are labor organizations within the meaning of Section 2(5) ofthe Act.3.By discriminating in regard to the tenure of employment of Arnold Vaillan-court, James E. Douthit, and Vences V. Jaramillo, the Respondent has engaged inunfair labor practices within the meaning of Section 8(a)(3) of the Act.4.By interfering with, restraining, and coercing its employees in the exercise ofrights guaranteed by Section 7 of the Act, the Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law and theentire record in this case, and pursuant to Section 10(c) of the National Labor Rela-tionsAct, as amended, I recommend that the Respondent, State Electric Company,itsofficers,agents, successors,and assigns,shall:1.Cease and desist from discouraging membership of any of its employees inInternational Brotherhood of ElectricalWorkers, Local Union No. 611, AFL-CIO,or in any other labor organization of its employees, by discharging or in any othermanner discriminating against any individual in regard to hire, tenure of employ-ment, or any term or condition of employment.2.Take the following affirmative action which I find will effectuate the policies ofthe Act:(a)Make whole Arnold Vaillancourt, James E. Douthit, and Vences V. Jaramillofor any loss of pay suffered by reason of the discrimination against them in accord-ance with the methods set forth above in the section titled "The Remedy."(b) Preserve and, upon request, make available to the Board and'its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary or useful todetermine the amount of backpay due under the terms of this Recommended Order.(c) Post at its place of business in Clovis, New Mexico, copies of the attachednotice marked "Appendix." 28Copies of said notice, to be furnished by the RegionalDirector for Region 28, shall, after being duly signed by Respondent's representa-tives, be posted by the Respondent immediately upon receipt thereof, and be main-tained by it for a period of 60 consecutive days thereafter, in conspicuous places,2e If this Recommended Order Is adopted by the Board, the words "a Decision andOrder" shall be substituted for the words "the Recommended Order of a Trial Examiner"in the noticeIn the further event that the Board's Order be enforced by it decree of aUnited States Court of Appeals, the words "a Decree of the United States Court ofAppeals, Enforcing an Order" shall be substituted for the words "a Decision and Order 11 C.H.D. POOL EQUIPMENT, INC.515including all places where notices to employees are customarily posted.Reasonablesteps shall be taken by the Respondent to insure that said notices are not altered,defaced, orcovered by any othermaterial.(d)Notify thesaid Regional Director,in writing,within 20 days from the date ofthe receipt of this Decision,what steps the Respondent has taken to complyherewith.292D In the event that this Recommended Order is adopted by the Board,this provisionshall be modified to read:"Notify said Regional Director,in writing,within 10, days fromthe date of this Order what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National Labor Rela-tionsAct,as amended,we hereby notify our employees that:WE WILL NOT interfere with,restrain,or coerce employees in the exerciseof their rights to engage in concerted activities for their mutual aid and pro-tection,by discriminating in regard to their hire, tenure of employment, or anyterm or condition of employment.WE WILL NOT in any like or related manner interfere with,restrain,or coerceemployees in the exercise of their right to engage in, or refrain from engagingin, any or all the activities specified in Section 7 of the Act.WE WILL make whole Arnold Vaillancourt,James E. Douthit, and Vences V.Jaramillo for any loss of pay suffered as a result of the discrimination againstthem.STATE ELECTRIC COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.If employees have any question concerning this notice or compliance with its pro-visions, they may communicate directly with the Board's Regional Office,1015 TijerasStreet NW.,Albuquerque,New Mexico,Telephone No. 247-2505.C.H.D. Pool Equipment, Inc.andInternational Brotherhood ofElectrical Workers,AFL-CIO,Local Union No. 1710.Case No.?1-CA-6400.March 9,1966DECISION AND ORDEROn November 9, 1965, Trial Examiner George L. Powell issued hisDecision in the above-entitled proceeding, finding that Respondenthad engaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.Thereafter, Respondent filed exceptions to the Trial Examiner'sDecision and a brief in support thereof.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Jenkins].157 NLRB No. 48.221-374-66-vol. 157-34